Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.78 Page 1 of 10




 Andrew W. Stavros (8615)
 Austin B. Egan (13203)
 STAVROS LAW P.C.
 8915 South 700 East, Suite 202
 Sandy, Utah 84070
 Tel: 801.758.7604
 andy@stavroslaw.com
 austin@stavroslaw.com
 Attorneys for Aline Finneman


                IN THE UNITED STATES DISTRICT COURT IN AND FOR
                    THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALINE FINNEMAN,

        Plaintiff,                                  PLAINTIFF’S MOTION TO AMEND
                                                    SCHEDULING ORDER
 vs.
                                                    Case No. 2:19-cv-00327-HCN-CMR
 DELTA AIRLINES, INC., a Delaware
 Corporation,                                       Judge Howard C. Nielson, Jr.
                                                    Magistrate Judge Cecilia M. Romero
       Defendants.



         Plaintiff Aline Finneman (“Finneman”), by and through her attorney of record, and

 pursuant to Fed. R. Civ. P. 16, submits her Motion to Amend Scheduling Order.1

                                    THE RELIEF SOUGHT

         Finneman seeks an Amended Scheduling Order providing for an additional sixty (60)

 days of fact discovery to enable her to take four depositions: depositions of Mr. McLeish and Mr.

 Stelter (her prior supervisors while she was employed with Delta); a deposition of Delta

 employee Niki Alusa; and a Fed. R. Civ. P. 30(b)(6) deposition of Delta. Finneman also seeks

 1
  As stated herein, “Finneman” refers to Plaintiff Aline Finneman, and “Delta” refers to
 Defendant Delta Airlines, Inc.


                                                1
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.79 Page 2 of 10




 the extension for the purpose of obtaining meaningful responses to her second set of

 interrogatories and requests for production. Finneman’s request to extend discovery is supported

 by good cause and excusable neglect under the factors set forth in Smith v. United States, 834

 F.2d 166, 169 (10th Cir. 1987).

                                        RELEVANT FACTS

        Ms. Finneman was employed with Delta for over 20 years, and she provided dedicated

 and loyal service. On or about February 3, 2018, without engaging in any form of progressive

 discipline, Delta terminated Ms. Finneman’s employment. (See Compl. ECF No. 2, at ¶¶ 30-31).

 After exhausting her administrative remedy with the Utah Antidiscrimination and Labor Division

 (UALD) and Equal Employment Opportunity Commission (EEOC), Ms. Finneman obtained a

 notice of right to sue and timely filed this action on May 13, 2019. (ECF No. 1). Ms. Finneman

 asserts three claims for relief: (1) sex-based discrimination in violation of Title VII of the Civil

 Rights Act (“Title VII”), 42 U.S.C. § 2000e, et seq.; (2) race and color-based discrimination in

 violation of Title VII (Finneman is Filipino and has brown skin); and (3) retaliation in violation

 of Title VII. (See Compl., in toto).

        On August 28, 2019, the Court entered a Scheduling Order in this action. (ECF No. 19).

 That Order set a fact discovery closure date of May 29, 2020. (Id.). In March 2020, the COVID-

 19 pandemic had spread throughout the United States. On that basis, Delta requested—and

 Finneman stipulated to—a stay of this action. On March 31, 2020, Delta filed the stipulated

 motion for a stay, and on April 1, 2020, the Court granted the stay. (ECF Nos. 20-21). The stay

 expired on July 1, 2020.

        Ms. Finneman was previously represented by Adam Clark of the law firm Stavros Law



                                                  2
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.80 Page 3 of 10




 P.C. In October 2020, Mr. Clark left Stavros Law, and it was determined that Austin Egan would

 step in and take over Ms. Finneman’s representation. At that same time (October 2020), Mr.

 Egan was preparing for and then attending trial in another case. (See Ex. A, Second Amended

 Scheduling Order, McKea v. Uintah County).2 On October 7, 2020, Delta’s counsel and Mr.

 Egan exchanged emails discussing Delta’s request for a stipulation to amend the Scheduling

 Order in this action for purposes of extending the fact discovery period to enable Delta to take

 Ms. Finneman’s deposition.3 After a couple of drafts were exchanged, Mr. Egan stipulated to

 Delta’s request and Delta filed the stipulation on October 8, 2020. (ECF No. 22).

          The Court granted Delta’s request and entered an Amended Scheduling Order on October

 9, 2020. (ECF No. 23). Importantly, at the time the Amended Scheduling Order was entered, Mr.

 Egan had not yet filed a notice of substitution of counsel, and he did not receive the automatic e-

 filing notice on that basis. Under the Amended Scheduling Order, the final day to serve written

 discovery was December 28, 2020, and the close of fact discovery January 27, 2021. (ECF No.

 23).

          On November 5, 2020, Mr. Egan filed a substitution of counsel. (ECF No. 24). Mr. Egan

 promptly got up to speed on the case, and on December 2, 2020, he served Ms. Finneman’s first

 set of interrogatories and requests for production. (See Ex. B). On December 28, 2020, Delta’s

 counsel requested an extension of the deadline to respond to those requests to January 25, 2021,

 and Mr. Egan granted that request. (See Ex. C). On January 5, 2021, Mr. Egan served Ms.

 Finneman’s second set of interrogatories and requests for production. (See Ex. D). On February

 2
  The case Mr. Egan was preparing for was an administrative employment termination appeal and
 was styled Joseph McKea v. Uintah County. (See Ex. A)

 3
     Delta took Ms. Finneman’s deposition on December 16, 2020.


                                                 3
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.81 Page 4 of 10




 4, 2021, Delta served its responses to the second set of requests, and objected to each and every

 one of the requests on the grounds that they were not timely served. (See Ex. E).

        Mr. Egan immediately searched for the applicable scheduling order, and concluded he

 never received a copy of the Amended Scheduling Order because it was entered before he filed

 his substitution of counsel. It is Mr. Egan’s standard practice to calendar court-imposed

 deadlines once he receives a copy of the Court order setting those deadlines. Mr. Egan

 immediately logged on to PACER and downloaded the Amended Scheduling Order, and then

 contacted Delta’s counsel and requested an extension of the fact discovery period for 60 days for

 the purpose of taking a Rule 30(b)(6) deposition of Delta, along with depositions of fact

 witnesses Don McLeish, Marc Stetler, and Niki Alusa. Delta’s counsel refused to stipulate to that

 request, despite Mr. Egan’s professional courtesy of granting Delta’s requests for extensions of

 time. (See Ex. F).

                                          ARGUMENT

 I.     Legal Standard for Amending a Scheduling Order and Extending Discovery

        A scheduling order “may be modified only for good cause and with the judge's consent.”

 Fed. R. Civ. P. 16(b)(4). “Demonstrating good cause under the rule requires the moving party to

 show that it has been diligent in attempting to meet the deadlines, which means it must provide

 an adequate explanation for any delay.” Strope v. Collins, 315 Fed. Appx. 57, 61 (10th Cir.

 2009) (unpublished).

        “Whether to extend or reopen discovery is committed to the sound discretion of the trial

 court.” Vitamins Online, Inc. v. Heartwise, Inc., 2016 U.S. Dist. LEXIS 44572, *15-19 (D. Utah,

 March 31, 2016), citing Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987). Under Fed.



                                                 4
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.82 Page 5 of 10




 R. Civ. P. 6(b), the court may extend discovery for good cause and excusable neglect. The Tenth

 Circuit has held that district courts should weigh six factors when considering whether to reopen

 discovery: (1) whether trial is imminent; (2) whether the request is opposed; (3) whether the non-

 moving party would be prejudiced; (4) whether the moving party was diligent in obtaining

 discovery within the guidelines established by the court; (5) the foreseeability of the need for

 additional discovery in light of the time allowed for discovery by the district court, and (6) the

 likelihood that the discovery will lead to relevant evidence. Smith, 834 F.2d at 169.

 II.    Application of the Smith Factors

        A.      The First Three Smith Factors Weigh in Favor Extending Discovery

        The first three of the Smith factors are easily and quickly addressed:

        (1) No trial date has been set, and trial is not imminent;

        (2) Delta opposes Finneman’s request; and

        (3) Delta suffers no prejudice from extending fact discovery by 60 days.

        Factors (4)-(6) are analyzed below.

        B.      Finneman has been Diligent in Seeking Discovery

        Since he entered his appearance in this action, Mr. Egan has familiarized himself with the

 case, he has prepared for and defended Ms. Finneman’s deposition, he has worked to resolve

 outstanding issues related to Finneman’s document production (at Delta’s request), and he has

 propounded two sets of interrogatories and requests for production. It must also be noted that Mr.

 Egan granted Delta’s request for an extension of the discovery period for the purpose of taking

 Ms. Finneman’s deposition, and he granted Delta’s request for an extension of time to respond to

 Finneman’s first set of interrogatories and requests for production. Unfortunately and



                                                  5
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.83 Page 6 of 10




 perplexingly, Delta’s counsel did not extend that same courtesy to Mr. Egan.4

           C.     Foreseeability of the Need for Additional Discovery

           Mr. Egan has over seven years of experience in litigating employment discrimination

 cases. He acknowledges that depositions are a critical component of proving a plaintiff’s case,

 and that depositions of employers and fact witnesses are far more effective if conducted after

 written discovery has been responded to, documents have been produced, and objections have

 been resolved.

           D.     The Depositions Finneman Requests will Lead to the Discovery of Admissible
                  Evidence

           Title VII makes it unlawful for employers to discharge any individual, or to otherwise

 discriminate against any individual, with respect to compensation, terms, conditions, or

 privileges of employment, because of such individual’s sex, race, or color. 42 U.S.C. § 2000e-

 2(a). Where the Plaintiff seeks to prove discrimination through circumstantial evidence, the

 burden-shifting framework of McDonnell Douglas Corp. v. Green applies.5 See, e.g., Desert

 Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (“Circumstantial evidence is not only sufficient,

 but may also be more certain, satisfying and persuasive than direct evidence.”)




 4
     According the Utah Rules of Professionalism and Civility:

           Lawyers shall advise their clients that they reserve the right to determine whether
           to grant accommodations to other counsel in all matters not directly affecting the
           merits of the cause or prejudicing the client's rights, such as extensions of time,
           continuances, adjournments, and admissions of facts. Lawyers shall agree to
           reasonable requests for extension of time and waiver of procedural formalities
           when doing so will not adversely affect their clients' legitimate rights.
 5
     411 U.S. 792 (1973)


                                                   6
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.84 Page 7 of 10




         To her meet her prima facie burden, Finneman must show: (1) she is a member of

 protected class; (2) she was qualified and satisfactorily performing her job; and (3) her

 employment was terminated (or she suffered some other adverse employment action) under

 circumstances giving rise to inference of discrimination. Salguero v. City of Clovis, 366 F.3d

 1168, 1175 (10th Cir. 2004); EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007).

 Finneman’s prima facie burden is “not onerous.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450

 U.S. 248, 253 (1981).

         Under the McDonnell Douglas framework, once the plaintiff establishes a prima facie

 case of discrimination, the burden shifts to the employer to articulate a legitimate,

 nondiscriminatory reason for the adverse action. PVNF, LLC, 487 F.3d at 800. If the employer

 meets its burden, the presumption of discrimination/retaliation raised by the prima facie case is

 rebutted, and the burden shifts back to the plaintiff to show that the employer's proffered reasons

 are pretextual. Id.

         The depositions Finneman will take will be a valuable tool in satisfying the elements of

 her prima facie case. She will elicit testimony to establish that her job performance over 20 years

 met or exceeded Delta’s expectations, and that Delta’s termination decision was made under

 circumstances giving rise to an inference of discrimination. Finneman will also elicit testimony

 that proves that the allegations underlying the termination decision are false and that Delta did

 not conduct a competent or objective investigation into the circumstances of her termination,

 which will lead to a finding of pretext.

         In sum, the depositions Finneman seeks will lead to the discovery of admissible evidence.




                                                 7
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.85 Page 8 of 10




        E.      Finneman’s Request is Supported by Good Cause and Excusable Neglect

        “Overall, good cause requires diligence and a conscientious attempt to comply with the

 Court's scheduling order.” Trujillo v. Rio Aribba Cnty. ex rel. Rio Arriba Cnty. Sheriff's Dep't,

 2016 U.S. Dist. LEXIS 96797, *33-35 (D. Utah, June 15, 2016). The Tenth Circuit has held that

 the concepts of good cause, excusable neglect, and diligence are related. “The Tenth Circuit . . .

 has recognized the interrelation between ‘excusable neglect’ and ‘good cause.’” Pulsecard, Inc.

 v. Discover Card Servs. Inc., 168 F.R.D. 295, 301 (D. Kan. 1996).

        The determination whether a party’s neglect is excusable “is at bottom an equitable one,

 taking account of all relevant circumstances surrounding the party's omission.” United States v.

 Torres, 372 F.3d 1159, 1162 (10th Cir. 2004). “A court may take into account whether the

 mistake was a single unintentional incident (as opposed to a pattern of deliberate dilatoriness and

 delay) and whether the attorney attempted to correct his action promptly after discovering the

 mistake.” Jennings v. Rivers, 394 F.3d 850, 857 (10th Cir. 2005) (citation omitted).

        In Hancock v. City of Oklahoma City, 857 F.2d 1394, 1396 (10th Cir. 1988), the

 plaintiff’s counsel failed to notice that a motion for summary judgment had been filed. After the

 district court granted summary judgment, the Tenth Circuit reversed, noting:

        A "mistake" was made in her attorney's office in overlooking the motion for
        summary judgment, a mistake that could occur in any office, no matter how well
        run. Counsel's mistake was but a single incident, completely unintentional and not
        contumacious in nature. Further, when the mistake was discovered, counsel acted
        promptly.

        Id.

        Turning to the present case, in October 2020, Finneman’s prior counsel (Mr. Clark)

 resigned his employment with Stavros Law and Mr. Egan was then tasked with stepping in and



                                                 8
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.86 Page 9 of 10




 getting up to speed in this case. Mr. Egan approved Delta’s request for an amended scheduling

 order while he was preparing for a trial in another case and before he had filed an appearance as

 counsel in the case. The Amended Scheduling Order was signed and then automatically sent out

 through the ECF on October 8, 2020. Because Mr. Egan had not yet entered his appearance and

 was not on the ECF service list, he did not receive the automatic notice, he continued preparing

 for his trial, and then attended trial. Mr. Egan’s mistake of not logging onto PACER,

 downloading the scheduling order, and then calendaring the deadlines accordingly was one,

 single, isolated error which occurred while he was preparing for trial (which is a monumental

 task if it is being done correctly). Mr. Egan has been practicing law for over ten years and this is

 the first and only occasion when he was overlooked a deadline in a scheduling order. This is not,

 nor will it ever be, a pattern on Mr. Egan’s part.

        With Mr. Egan’s appearance entered on November 5, 2020, and the final day to serve

 written discovery being December 28, 2020, Mr. Egan was not left with much time to step in and

 conduct the discovery necessary to prove up Ms. Finneman’s case. As noted above, from the

 time period following his entry of appearance in this matter, Mr. Egan has diligently propounded

 written discovery, he met with Ms. Finneman and prepared her for her deposition, and he

 defended the deposition.

        In sum, Finneman’s request to extend discovery is supported by good cause and

 excusable neglect.

                         CONCLUSION AND REQUEST FOR RELIEF

        For the reasons set forth herein, Ms. Finneman respectfully requests an extension of the

 fact discovery period by 60 days.



                                                      9
Case 2:19-cv-00327-HCN-CMR Document 26 Filed 02/05/21 PageID.87 Page 10 of 10




        Dated this 5th day of February, 2021.

                                                STAVROS LAW P.C.

                                                /s/ Austin B. Egan
                                                Austin B. Egan
                                                Attorney for Aline Finneman


                                 CERTIFICATE OF SERVICE

        I certify that on February 5, 2021, I filed this motion using the Court’s ECF system,
 which sent automatic notice to:

        Rick Thaler
        David Dibble
        RAY QUINNEY & NEBEKER P.C.
        36 South State Street, Suite 1400
        P.O. Box 45385
        Salt Lake City, Utah 84145

                                                /s/ Austin B. Egan
                                                Austin B. Egan




                                                  10
